DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boshears et al. (5947339).
Regarding claims 1 and 18-20, Boshears discloses a dispenser (10) for a shippable container (11), the shippable container including a hollow body (11), an opening, a collar (13) adjacent the opening, and a closure (20) sealing the opening, the dispenser comprising: 
a collar engagement portion (76 and 80) configured to engage the collar of the shippable container; 
a closure engagement portion (56) configured to engage the closure of the shippable container; 
a body engagement portion (60a and 60b) configured to engage a portion of the hollow body of the shippable container; and 

wherein the collar engagement portion is configured to engage the collar of the shippable container (col. 4, lines 40-55) and the closure engagement portion is configured to engage the closure of the shippable container when the shippable container is in an upright (vertical) position (col. 3, lines 57-67; Fig. 2), the collar engagement portion and the closure engagement portion configured to pivot the shippable container to an inverted position (Figs. 2 and 3). Boshears further teaches engaging the collar with the collar engagement portion (col. 4, lines 40-55); engaging the closure with the closure engagement portion (col. 3, lines 57-67); engaging the portion of the hollow body with the body engagement portion (Fig. 5); and dispensing contents from the hollow body of the shippable container (col. 4, lines 8-17).
Regarding claim 2, the dispenser is configured to dispense contents from the hollow body of the shippable container when the shippable container is in an inverted position (Fig. 2).
Regarding claim 10, further comprising a dispensing control means (16 and 64) configured to control dispensing of contents from the hollow body of the shippable container through the aperture.
Regarding claim 11, the dispensing control means includes a push button operated valve (16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boshears et al. in view of Hobbs et al. (4651902).
Regarding claim 3, Boshears DIFFERS in that it does not disclose the collar engagement portion is configured to engage the collar and prevent rotation of the shippable container about the opening relative to the dispenser. Attention, however, is directed to the Hobbs reference, which discloses a collar engagement portion (13) configured to engage a collar (15) and prevent rotation of a shippable container (11) about an opening relative to a dispenser (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Boshears reference in view of the teachings of the Hobbs reference by configuring the collar engagement portion as claimed for the purpose of securely installing the container in the dispenser (col. 5, lines 19-32 of Hobbs).
Allowable Subject Matter
Claims 4-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754